Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/16/2022 (hereafter “the amendment”) has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formion (US5040722A), Portsmouth (US4441648A) and further in view of Kopulos (US20110204087A1).

Regarding claim 1, Formion teaches a consumer product container (figure. 3 shows a consumer product and annotated figure 3 of Formion shows the container); wherein the container comprises a first part, wherein the first part comprises a first compartment in which the at least one water-soluble unit dose article is capable of being contained within (see annotated fig.3 below where container comprises a first wherein the first part comprises a first compartment which can be configured to contain at least one water-soluble unit dose article), and wherein the first compartment is accessible through a first opening (annotated figure 3 below shows the first compartment being accessible through first opening); and wherein the container comprises a removable second part (see annotated fig.3 below; where container comprises a second part that is removable from the second part as in open to closed configuration), wherein the second part is positioned so that it prevents access through the first opening when the container is not in use, but is moveable to allow access to the first opening when the container is in use (Annotated fig.3 and Fig.2a shows the second part can be positioned to prevent access through the first opening and is movable to allow access to the first opening when container is in use ); and wherein the container comprises a locking means wherein the locking means comprises two first locking component on opposite sides  the first part and two second locking component on opposite sides of the second part, wherein the first locking component engages the second locking component to prevent movement of the second part to allow access to the first opening until the first locking component and second locking component are disengaged from one another by a user(see annotated fig.3 below for the two first locking component on the first part such as 11450 and 11410 and second locking component on the second part such as 1010 and 1050 that are on the opposite side of each other; which prevent movement until the first and second locking components are disengaged as seen in Fig.2a); and wherein the first part comprises an interior surface and an exterior surface, wherein the interior surface faces the internal compartment ( see annotated fig.3 of Formion below for exterior surface where the interior surface would of the inside of the first part that would face the internal compartment ); 
and wherein at least part of the interior surface of the first part is constructed from paper-based material so that a water-soluble film of the at least one unit dose article would directly contacts the paper-based material of the internal surface (since the entire packing box is made out cardboard which is a paper-based material part of interior surface would be constructed from a thin cardboard as well; see Col.1 lines 50-60). 
Formion does not specifically teach that detergent composition can be stored in the container. Portsmouth does teach that similar carton/paperboard container can be used to store detergent composition or food products. (“Typical products which can be packaged in the carton of the present invention include a variety of liquids and solids in powdered, granular or crystalline form such as milk, concentrated fruit juices, powdered sugar, gelatin, salt, flour, cereals, dish-washing detergents and snack foods.”-Col.1 lines 25-30, Portsmouth).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Formion such that the container can be utilized for the storage for detergent compositions as disclosed by Portsmouth as an art equivalent product to utilize paper-based containers.

The modified Formion-Portsmouth as discussed above does not teach a consumer product comprising at least one water-soluble unit dose article wherein the at least one water-soluble unit dose article comprises at least one water-soluble film orientated to create at least one unit dose internal compartment, wherein the at least one unit dose internal compartment comprises a detergent composition.
Kopulos does teach a consumer product comprising at least one water-soluble unit does article wherein the at least one water-soluble unit dose article comprises at least one water-soluble film orientated to create at least one unit dose internal compartment, wherein the at least one unit dose internal compartment comprises a detergent composition(fig.1 unitized doses 20 of detergent composition inside a container system 10, “Suitable unit dose forms for use herein include water-soluble, water-dispersible and water-permeable capsules, sachets and pouches. Suitable water soluble pouches may be based on partially hydrolysed polyvinyl alcohol as pouch material”-0040, Kopulos), wherein the detergent composition in the unit dose internal compartment is a liquid (“Compositions of use in the present pouches may take the form of a liquid, solid or a powder.”-0088, Kopulos), and wherein the detergent composition comprises free perfume(“In pouches comprising laundry compositions, the compositions may comprise one or more of the following non-limiting list of ingredients: opacifier; antioxidant;….perfume….”-0089, Kopulos);It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container disclosed by Formion-Portsmouth with water-soluble unit doses, as disclosed by Formion, in order to cut cost of manufacturing since Formion container utilizes cardboard material rather than more expensive blow molded plastic.
Annotated Fig.3 of Formion

    PNG
    media_image1.png
    831
    1193
    media_image1.png
    Greyscale

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further teaches wherein the entire interior surface of the first part of constructed from a paper-based material (since the entire packing box is made out cardboard which is a paper-based material entirety of interior surface would be constructed from a thin cardboard as well; see Col.1 lines 50-60).

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further teaches wherein the whole of the first part is constructed from a paper-based material (since the entire packing box is made out cardboard which is a paper-based material entirety of first part would be constructed from a thin cardboard as well; see Col.1 lines 50-60).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further teaches wherein the second part comprises an interior surface and an exterior surface (see annotated figure 3 of Formion above for exterior surface of second part and interior surface would of the inside of the exterior surface) and wherein at least part of the interior surface of the second part is constructed from a paper-based material (since the entire packing box is made out cardboard which is a paper-based material entirety of interior surface of the second part would be constructed from a thin cardboard as well; see Col.1 lines 50-60).

Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed. Formion as modified in claim 5 further teaches wherein the entire second part is constructed from a paper-based material (since the entire packing box is made out cardboard which is a paper-based material entirety of second part would be constructed from a thin cardboard as well; see Col.1 lines 50-60).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further teaches wherein the first and second locking components are construed from paper-based material (since the entire packing box is made out cardboard which is a paper-based material first and second locking components would be constructed from a thin cardboard as well; see Col.1 lines 50-60)

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further teaches wherein paper-based material comprises cardboard(Col.1 lines 50-60 state the packing box is made out of thin cardboard).

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 further wherein the first locking component are tabs that protrudes form the exterior surface of the first part ( annotated fig.3 above shows the first locking component is a tab that protrudes out of the exterior surface of the first part) and wherein the second part comprises an abutments with which the tabs are able releasably engage(fig.2a show first locking component/tab 11410 being engaged to the abutment of the second locking component 1010 of the second part; see annotated figure 2a of Formion below).
Annotated figure 2a of Formion

    PNG
    media_image2.png
    847
    941
    media_image2.png
    Greyscale

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 5 above and in further view of Fukushima (US20030222130A1).

Regarding claim 9, the references as applied to claim 5 above discloses all the limitations substantially claimed. Formion as modified in claim 5 does not teach wherein the paper-based material is a laminate comprising paper, cardboard or mixture thereof.
Fukushmi does teach wherein the paper-based material is a laminate comprising paper, cardboard or mixture thereof (Fig.1 shows the paperboard package “The paperboard useful herein may contain a single, or multiple layers of paper, laminate, reinforcing materials, moisture barrier materials, etc. Each layer may be independently oriented, random, unoriented, etc. as desired”-0035, Fukushmi) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paper-based material disclosed by Formion by adding the laminates as the material as disclosed by Fukushmi in order to add more strength to the packaging box. “Furthermore, the depth of the half-cut may be coordinated with various properties of the internal layers of the paperboard (orientation of fibers, laminates, tear strength, etc.), so as to provide the desired peak first opening strength.”(0030, Fukushmi).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Formion as modified in claim 9 teaches wherein the laminate further comprises a second material, wherein the second material comprises a plastic material (Fukushmi teaches that paperboard has multiple layer of paper that are laminated and taches “These cartons are typically formed from a cardboard which is laminated or coated with a moisture barrier material, such as polyethylene, polypropylene, varnish or other barrier materials known in the art”-0003, Fukiushmi). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paper-based material disclosed by Formion by adding the multiple layers of laminates as the material as disclosed by Fukushmi in order to add more strength to the packaging box.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and in further view of Sykora(US4304355A).

Regarding claim 11, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 does not teach wherein the volume of first compartment is between about 500ml and about 5000ml.
Sykora does teach wherein the volume of first compartment is between about 500ml and about 5000ml (“The carton itself is constructed to contain either a standardized half-gallon volume of ice-cream products and is especially adapted for utilization on standard existing ice-cream product packing machinery”-abstract, Sykora Half of gallon in ml is 2273.05). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first compartment disclosed by Formion by making the volume of compartment between 500 and 5000ml as disclosed by Sykora in order to transport for water-soluble doses or transport the desired amount of doses.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  references as applied to claim 1 above and in further view of Brooker (US20152067155A1).

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Formion as modified in claim 1 does not teach wherein the water-soluble film comprises a polymer wherein the polymer comprises a homopolymer, copolymer, or mixture thereof selected from polyvinyl alcohols, polyvinyl pyrrolidone, polyalkylene oxides, acrylamide, acrylic acid, cellulose, cellulose ethers, cellulose esters, cellulose amides, polyvinyl acetates, polycarboxylic acids and salts, polyaminoacids or peptides, polyamides, polyacrylamide, copolymers of maleic/acrylic acids, polysaccharides including starch and gelatine, xanthum, carragum or a mixture thereof. 
Brooker does teach wherein the water-soluble film comprises a polymer wherein the polymer(“Preferred film materials are preferably polymeric materials”fig.1 water soluble film 0042, Brooker) comprises a homopolymer, copolymer, or mixture thereof selected from polyvinyl alcohols, polyvinyl pyrrolidone, polyalkylene oxides, acrylamide, acrylic acid, cellulose, cellulose ethers, cellulose esters, cellulose amides, polyvinyl acetates, polycarboxylic acids and salts, polyaminoacids or peptides, polyamides, polyacrylamide, copolymers of maleic/acrylic acids, polysaccharides including starch and gelatine, xanthum, carragum or a mixture thereof( “Preferred polymers, copolymers or derivatives thereof suitable for use as pouch material are selected from polyvinyl alcohols, polyvinyl pyrrolidone, polyalkylene oxides, acrylamide, acrylic acid, cellulose, cellulose ethers, cellulose esters, cellulose amides, polyvinyl acetates, polycarboxylic acids and salts, polyaminoacids or peptides, polyamides, polyacrylamide, copolymers of maleic/acrylic acids, polysaccharides including starch and gelatine, natural gums such as xanthum and carragum”-0043 Brooker.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water-soluble doses film disclosed by claim 1 references by adding the polymers as disclosed by Brooker because mixture of these polymers has higher mechanical strength. “Mixtures of polymers can also be used as the film material. This can be beneficial to control the mechanical and/or dissolution properties of the compartments or pouch, depending on the application thereof and the required needs. Suitable mixtures include for example mixtures wherein one polymer has a higher water-solubility than another polymer, and/or one polymer has a higher mechanical strength than another polymer.”(0044, Brooker).
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. Applicant’s amended as made do not overcome the prior art as Formion does teach two first locking components which are clearly shown in fig.3 as components 11410/11450 and second locking components as 1050/1010. Furthermore, applicant did not specify how second part has to be removable, claim as written is still broad enough that when the lid of Farmion is open that is removable compared to first part when it would be in closed position. Applicant is suggested to look at PTO-892 for other similar art that could have been used to highlight how broad the claims are.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735